

116 S4652 IS: Election Mail Act of 2020
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4652IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require the United States Postal Service to treat election mail as first-class mail and deliver such mail at no cost to the sender, and for other purposes.1.Short titleThis Act may be cited as the Election Mail Act of 2020.2.Election mail(a)Treatment of election mail(1)Treatment as first-class mail; free postageChapter 34 of title 39, United States Code, is amended by adding at the end the following: 3407.Domestic election mail(a)DefinitionIn this section, the term election mail—(1)means—(A)a blank or completed voter registration application form, voter registration card, or similar materials, relating to an election for Federal office;(B)a blank or completed absentee and other mail-in ballot application form, and a blank or completed absentee or other mail-in ballot, relating to an election for Federal office, and(C)other materials relating to an election for Federal office that are mailed by a State or local election official to an individual who is registered to vote; and(2)does not include balloting materials covered under section 3406 (relating to the Uniformed and Overseas Citizens Absentee Voting Act).(b)Carriage of election mailElection mail (individually or in bulk) shall be carried—(1)in accordance with the service standards established for first-class mail under section 3691; and(2)free of postage.(c)Postmark required for ballotsIn the case of any election mail carried by the Postal Service that consists of a ballot, the Postal Service shall indicate on the ballot envelope, using a postmark or otherwise—(1)the fact that the ballot was carried by the Postal Service; and(2)the date on which the ballot was mailed..(2)Reimbursement of Postal Service for revenue forgoneSection 2401(c) of title 39, United States Code, is amended by striking 3406 and inserting 3407.(b)Technical and conforming amendmentThe table of sections for chapter 34 of title 39, United States Code, is amended by adding at the end the following:3407. Domestic election mail..(c)Effective date(1)In generalThe amendments made by this section shall apply to election mail relating to an election for Federal office occurring on or after January 1, 2022. (2)Sense of congress relating To application To 2020 general electionIt is the sense of Congress that the United States Postal Service should make all reasonable efforts to comply with subsections (b)(1) and (c) of section 3407 of title 39, United States Code, as added by subsection (a)(1) of this section, with respect to election mail relating to the general election for Federal office in 2020. 3.Intelligent mail barcodes for ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended by adding at the end the following new subtitle: CRequirements relating to mailed ballots321.Use of intelligent mail barcodes(a)In generalEach State and jurisdiction shall provide with each ballot for an election for Federal office that is sent by mail a return envelope that contains an intelligent mail barcode, as prescribed by the United States Postal Service.(b)ExceptionSubsection (a) shall not apply to any ballot for which a State or jurisdiction uses an alternative system that enables voters to track the ballot through the mail.(c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands..(b)EnforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by inserting or the requirements for mailed ballots under subtitle C of title III before the period at the end.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 312 the following:Subtitle C—Requirements relating to mailed ballots Sec. 321. Use of intelligent mail barcodes..4.Deadlines for ballots submitted by mail(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3, is amended by adding at the end the following new section:322.Deadline for ballots submitted by mail(a)In generalEach State and jurisdiction shall count a ballot submitted by an individual by mail with respect to an election for Federal office in the State—(1)if it is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the close of polls on the date of the election; and(2)received by the appropriate State election official on or before the date that is 10 days after the date of such election.(b)No inferenceNothing in this section shall be construed as prohibiting a State or jurisdiction from having a law that allows for counting ballots in an election for Federal office that are received through the mail after the date that is 10 days after the date of the election..(b)Private right of actionTitle IV of the Help America Vote Act of 2002 (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section:403.Private right of action for violations of mail-in ballot deadline(a)In generalIn the case of a violation of section 322, section 402 shall not apply and any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved.(b)ReliefIf the violation is not corrected within 5 days after receipt of the notice, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(c)Notice not requiredThe aggrieved person need not provide notice to the chief election official of the State involved under subsection (a) before bringing a civil action under subsection (b)..(c)Clerical amendmentsThe table of contents of such Act, as amended by section 3, is amended—(1)by inserting after the item relating to section 321 the following new item:Sec. 322. Deadline for ballots submitted by mail.; and(2)by inserting after the item relating to section 402 the following:Sec. 403. Private right of action for violations of mail-in ballot deadline..5.Greater visibility for ballots(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3 and amended by section 4, is amended by adding at the end the following new section:323.Ballot visibilityEach State or local election official shall—(1)affix Tag 191, Domestic and International Mail-In Ballots (or any successor tag designated by the United States Postal Service), to any tray or sack of ballot mail relating to an election for Federal office that is destined for a domestic or international address;(2)use the Official Election Mail logo to designate mail pieces relating to an election for Federal office that is destined for a domestic or international address; and(3)if an intelligent mail barcode (as described in section 321) is utilized for any mail relating to an election for Federal office that is destined for a domestic or international address, ensure the specific ballot service type identifier for such mail is visible..(b)Clerical amendmentThe table of contents for such Act, as amended by sections 3 and 4, is amended by inserting after the item relating to section 322 the following new item:Sec. 323. Ballot visibility..6.Effective date(a)In generalSubtitle C of title III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), as added by section 3 and amended by sections 4 and 5, is amended by adding at the end the following new section:324.Effective dateThe requirements of this subtitle shall apply to elections for Federal office occurring on and after January 1, 2022..(b)Clerical amendmentThe table of contents for such Act, as amended by sections 3, 4, and 5, is amended by inserting after the item relating to section 323 the following new item: Sec. 324. Effective date..(c)Sense of Congress relating to application to 2020 general electionIt is the sense of Congress that States and jurisdictions should make all reasonable efforts to comply with the provisions of subtitle C of title III of the Help America Vote Act of 2002, as added by this Act, for the general election for Federal office in 2020.